In an action to recover damages, inter alia, for wrongful termination of employment, defendants appeal from so much of an order of the Supreme Court, Dutchess County (Green, J.), dated June 27,1983, as directed them to furnish plaintiff with copies of the entire files, records and documents, labeled the “open door” files which are maintained by defendant IBM Corporation. 11 Order affirmed insofar as appealed from, with costs. 11t is well settled that the terms and conditions for discovery rest within the sound discretion of the court to which application is made {Matter of U. S. Pioneer Electronics Corp. [Nikko Elec. Corp.], 47 NY2d 914; Sebastiano v State of New York, 92 AD2d 966). Since no abuse of discretion has been demonstrated, the order should be affirmed insofar as appealed from. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.